PER CURIAM.
Appellant seeks reversal of two orders of the lower court, the first granting the motion of certain defendants to dismiss appellant’s complaint as to them on the ground that that court did not have jurisdiction over the subject-matter of the litigation, and the second dismissing the action altogether for the same reason.
In open court we affirm the orders below. It conclusively appears that there is no federal question involved in this litigation and there is a lack of the required diversity of citizenship to give the federal courts jurisdiction.